             Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 1 of 13




                 I            HE               I ED           A E DI                        IC   C
                               F               HE DI                  IC        F KA             A
CH I HA                       A K​,                               )
                                   ,                              )
                          .                                       )
    A E          F KA          A ​,                               )
    EGI          A I E AD I I                      A I E          )
    E       ICE ​,                                                )
                                                                  ) C      A                . ​ 5:20- -04084-EF - JJ
            DA ​,                                                 )
D                                      A                          )
             ,                                                    )
                      D                    .                      )
                                                                  )

                                       AI       IFF HA            A K      I  F
                                   E            A     E           AI I G   DE A D
                                                E I I A            I J  C I

C       E                              C       H              ,            ​       e​                             65

    F                           C                                              65.1,                     C

                                                              (                         )

                                                      .

                                                D                     D                              ,        ,

                      ,                                   D                                          D

                  A

                                                                                                 H        ,




                                                                      1
            Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 2 of 13




                    ,                                                                      .

                                                                                               H

                                                                 .I



                                                 H

            .                                             C                      D         .1,

            H                   E           #1 ,                                               A

                        A                            D    E               #2 ,

                :

                                                         I. I             D C I

       1.                   C                                                                           D                  16,

2020                             ,                                                   ,                      ,

                                                     ,

                    H               ,                                                          D                ,

                                                                II            A                     D                A , 42

 . .C.      12131-12134 ​e              e .​ (                   ADA ).

       2.                   D



                                                                          .          4-5           16           C

       3.                   65             F                          C                                             65.1

                C                                                                                                    ,     ,

                                                 H            .A                                        ,




                                                                          2
           Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 3 of 13




Ha lma k a ache hi affida i             o clea l       ho       ha immedia e and i epa able inj            ,

lo , o damage ha and             ill con in e o e       l . [E hibi #1]

      4.       Plain iff Ha lma k         bmi      hi Mo ion o p e en f             he i epa able ha m

o him.

                               II. VIOLATIONS OF TITLE II OF THE ADA
                                      CONTINUES INTO 2021

      5.       DECLARATION OF THOMAS A. DAY (​he einaf e ​ ​Tom Da

Decla a ion )       a en e ed in o eco d on A g                 24, 2020 a an e hibi       i h he

Memo and m in S ppo              of Mo ion o Di mi          b     he     o indi id al defendan      af e

Plain iff Ha lma k filed a complain again               fi e defendan . [Docke No. 9-2 of Ca e ID:

20-c -04033-SAC-TJJ]

      6.       Wi h he belief ba ed on he fi e-mon h old p opo al plan ha                      he

Defendan           o ld f    ni h he clo ed cap ioning d               ing he 2021 Legi la i e Se ion a

decla ed in Tom Da            Decla a ion, Plain iff Ha lma k cho e no             o immedia el p          e

he TRO and he p elimina             inj nc ion     hen filing hi ne          claim a mon h ago. [See       11

of Tom Da       Decla a ion] ( The Vi         al S a eho         e Plan incl de planning,

implemen a ion and p elimina            b dge fo acce ibili , incl ding clo ed cap ioning of

legi la i e p oceeding in he 13 commi ee oom and chambe                             ed b   he Kan a

Legi la     e. )

      7.       A      eek of he 2021 Legi la i e Se ion ha pa ed. D                  ing he fi e-da

b   ine     eek be          een Jan a   11, 2021 and Jan a              15, 2021, he e a e 81 e ion

p bli hed on he Kan a Legi la             e    eb i e in he fo m of a dio-onl con en a ailable

o he p blic, f ee of cha ge. The e e ion comp i e of he legi la i e p oceeding , ha



                                                   P        3
                Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 4 of 13




    e e i e         ea ed h                   gh he            i e b adca i g e ice . C                                        e      , h e 81

    e i         a e a chi ed                  he Ka           a Legi a                    e     eb i e. Beca                  e he e e i              d

c      ai a             ea - i e ca i                 i g ,        a       c i        ,         a            he        ea      ab e acc            da i

           ide effec i e c                       ica i         , P ai iff Ha                        a        i de ied i e              acce            each f

    h e 81 e i                   ba ed         hi hea i g di abi i ie .

           8.           D        i g he fi e-da b                  i e               ee be           ee Ja              a      11, 2021 a d Ja            a

15, 2021, he e a e 42 e i                                     b i hed                 he Ka              a Legi a              eY          be Cha         e1i

    he f         f a di           i    a c       e      a ai ab e                     he        b ic, f ee f cha ge. The e e i

c          i e f he egi a i e                         ceedi g , ha                     e e i e               ea ed h                gh he         i e

b adca i g e ice . C                            e        , h e 42 e i                               a e a chi ed                   he Y         be Cha        e.

S      e f he e i                             he Y            be Cha             e c            ai a                  a ic     achi e-ge e a ed

ca i        i g a d he e                      f he e i                 d              c         ai a               achi e-ge e a ed ca i                  i g.

N      e f he 42 e i                            he Y               be Cha                 e c        ai acc             ae          i e igib e

ca i        i g ,        a       c i      ,     a             he       ea            ab e acc                     da i                    ide effec i e

c               ica i        f        P ai iff Ha              a                     he i di id a                      i h a hea i g di abi i . The

a ai ab e a                  a ic       achi e-ge e a ed ca i                                 i g i i acc              a ea d         i e igib e.

           9.           Thi fai           eb          he Defe da                      h             ha P ai iff Ha                    a     i     i

e c ded f                   he          i e b adca i g e ice beca                                        e f hi di abi i . The Defe da

c      i    e      ca        e i e a ab e ha                           P ai iff Ha                       a       ,a      he ha e f              ea .

                                                               III. A G MEN




1
                   ,(                          ), ​     ://        .             .        /          /       0     -     96    AB         A 8A


                                                                                          4
                  Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 5 of 13




             10.        I                        42     . .C.       12131-12134 ​e           e .​,               H

    C                                       D                 ,

                                  II            ADA.                                                 II,

            (A)                                                                      , (B)

                                                                                                             ,                                   ,

        (C)                            ,                             ,                                                                       .

        42        . .C.          12132. A                                            C                   :

                        A.                       C        H

                                            42        . .C.       12131(2).                  H                       D   .

H                                                                                                                                ,           ,

                                       A                                 .       75              C

                        B.                       H                                               D

                             ,                    ,                                                              ,                           ,

        -                          ,              ,                                                                          H

                                                                                 ,                   ,

        D                    ,                            ADA

              .             D                                                                ,                                       ,

                  H                                                                                                      .

D

                             ,                    ,                                      ,                                               .

                  6-7             C




                                                                             5
             Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 6 of 13




                  C.         D

                                                         H               ,                                        ,

                                                 .                59                 C

           11.          II               ADA

       ,                                         ,

                                 ,                   ,                                        ,

                                                     . 42        . .C.       12132.

           12.    D                                                                                   42       . .C.

12131(1)(A).

           13.    D                                      A

             II         ADA. 42              . .C.       12131(1)(B)

           14.    I                      ,                   H

   ADA                                                                       D                D

                                                                                 H

                                                                                 .

           15.               H

                 ADA.        ADA                                                                  ,        ,

                                     F                    ,                               (

   )

                                                         . 28 CF             35.103( ).

           16.

                                                                                                      ADA.




                                                                             6
             Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 7 of 13




         17.       . .A.         75-4351( ), A

                                                                                     E   ,

         ,                                                      :( )                                 ,

               ,           ,                                                                             ,

                                                                 .

         18.       . .A.         75-4352, A

                           ...                                                                   ,

                   ​age c ​                                                                          .

(E                   )

         19.       . .A.         75-4355 ( ),

               ,   ​ he head f he age c ​                            ,

                                                      . (E                   )

         20.       . .A.         75-4355 ( ), I                          ,

                                            ,                                ,               ,

     -                                  ,

                                    .

         21.       . .A.         75-4355( ), A

                   . .A. 75-4355                  75-4355                        .           . .A.

75-4355                  75-4355

                            .




                                                            7
            Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 8 of 13




          22.                     A                        G                                 . 2020-32 (                    AG       )

                                             C                               D                   H         H



                 .              AG                                                           . .A.    75-4355 ( ),



                . A                              ,         AG                                                  . .A.       75-4352

                                                                                                                           .F    ,

                                AG                         ,



                                                                                     .

          23.                   AG                                                           D       ,H          H          ,

I

                ,        . .A.       75-4355 ( ),                                                H

           D                                     D

    -

                                     .

          24.                                D

                                2021                                     ,               ,

                                         ,

                            .                        17-18           C




2
                                                           . 2020-3,    . 10, 2020,
    ://   . .        /      /                -         /     -       /2020/2020-003.                       =61   1     6


                                                                                 8
         Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 9 of 13




     25.        I                               F           18, 2019,             H

        -           E

                                                                                       .                33

C                        E            #4            D            . 1-1

     26.        D                               D                                                           D

 A .A                             ,D                        D

                                                ADA                                                 H               ,

                                  ,                                                                         ,           ,

        . I ​E           a eY           g​, 209       . . 123 (1908),                      C

                E                 A

                                                                     . ​C       e&D        le   , P.C. . S idha ​, 640

F.3 1140, 1154 (10                C . 2011).

     27.                                                '                                               '

                                                                ​E       a eY    g​                                             II

     ADA. ​G                  a       . Khal a​, 669 F.3 1101, 1127 (10               C . 2012)

     28.                               65           F                       C                   ,

                                                    : (1)

            ; (2)                                                                                                       ; (3)



            ;           (4)                                                                                     .

H

                                            .




                                                                     9
    Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 10 of 13




29.     F       ,                   H

                            .           H

                                                        D                 D    .D            D



.                                                                    II   ADA,       -

                                                    H



                            .

30.                     ,               H



                                            D                    .        H

                D                                           ..                               D



                                                            H



                                                C       ID-19             .F             ,



                            ADA.

31.                 ,

            ,                                                                    .

                                            H

                                .   ADA




                                                                     10
        Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 11 of 13




    ,               ,                                           D            D

                                                            .I

D                   D                                                                            ,

        ,                         .

    32.         F            ,                                                           H

                             .H

                                      ,

    .                                                       H                                        .

                        II                 ADA,        D



                                                                    .D               D

                                 .D                         D



                                           ,           ,                                 A

                                                                                                         ,

            ,                         .I          ,D                     D



                                                                                 H

                                                       .B                                    ,

            H                                                                                        .




                                                                    11
           Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 12 of 13




          33.                                                                             H

                                                                                  D

                             H                                                                         .

          34.                                              A             ,

A                         D      ,                         H



                                                               . E           #2

          35.                    H

    . .     ,                        ,                                                A       G            :       .J.

                    , 120 . . 10     ,2        F       ,       ,     66612.

          36.                    H                                                                .A

                                               H

                         H

                                                                                                  II

ADA.

          37.        A                                                                    I

                           E             #3.       C                                  H

                                                                     D                                         ,

                ,                ,

                ,                                                                                          ,




                                                               12
             Case 5:20-cv-04084-EFM-TJJ Document 5 Filed 01/21/21 Page 13 of 13




                                                                       H

                                  .

    HE EF           E,            H                                        C

                                                                                D          ,                 ,

         ,                                ,                                                                      ,

                                                                                 H

                                                                                                    ,

                                                                                     ,

                    C                                    .

-----------------------------------------------------------------

                                       21                                  / /C     H
J                                                                             AI IFF, ​       e
                                                                                @     .
                                                                           600 . H
                                                                           A #11
                                                                                  ,     66061
                                                                           512-366-3981


                                       CE         IFICA E            F E       ICE
I                                      21         J          ,
                                                                                               DF
             . .D         C                   D
                               . .                               :



                                .J.
                              A       A       G
                              120 . . 10 , 2 F
                                    ,   66612

                                                                                          / /C      H
                                                                                             AI     IFF, ​           e



                                                                 13
